Title: Orders, 15 September 1755
From: Washington, George
To: Bell, David



[Winchester, 15 September 1755]

Instructions for the Commanding Officer at Winchester.
1st So soon as you arrive in Town, you are hereby Ordered to take upon yourself the Command of the Recruits Raised and brought in by the several Officers appointed to that Rendezvous; and to keep it until another Officer arrive, who shall be Senior to yourself in Rank: then and in that case, you are immediately to give up the command, and these Instructions, for him Govern himself by—2ly You are to be very careful in having exact Returns made every Day of all the Recruits, by which you are to see, that no more Provisions are drawn for than what is necessary.

3ly You are also to see the Muster Rolls of each Company or Party are called regularly three times a day; and that the men are as often called out and taught the new platoon &c. that you may be the better enabled to do this, I shall order a Sergeant or two from Fort Cumberland—4ly The Men are to Cook their own Provisions, if Conveniences may be had; if not, there must be a proper Person hired for that purpose. Apply to  for Provisions and other absolute Necessaries.
5ly The Court-House must be used for Barracks—6ly The Soldiers are to be Regularly Practised in Shooting at Targets, in order that they may acquire Dexterity in that kind of Firing.
7ly In all Things you are to see that good Discipline is observed; in order to do which, you are to Govern yourself in every Respect, by the Rules and Articles of War. Given under my hand, this fifteenth of September, 1755.

G:W.

